Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
	The amendment filed on 12/11/2020 has been entered.  Examiner has withdrawn his previously filed Claim Interpretation regarding the term “support extension”.

Claim Objections
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 3 been renumbered new claim 6.  Applicant had previously cancelled claims 3-5.  Therefore, to add a new claim, Applicant needs to start after cancelled claim 5, which is claim 6.  Please correct this deficiency in future amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, line 9, recites for the support projection to support “a discharge valve stopper”.  However, claim 1, line 18, recites for the support projection to support “an exhausting valve stopper”.  Examiner is perplexed as to whether both stoppers are one and the same or whether they are distinct.  Examiner will assume the former and read the last provision of claim 1 to mean that the flat column of the support projection supports an edge of the discharge valve stopper previously recited.  Examiner requests clarification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-2 and 6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Paget (US 3,807,910).
Claim 1:  Paget discloses a cylinder cover for a compressor, comprising a block (24) provided with a sealing contour (25); at least one support extension (note extension “bulges” around bolt holes in the corners of 24 in Fig. 2) defined in the sealing contour; at least one support projection (Fig. 2, 52) with at least a portion of the at least one support projection spaced from all sides of an inner perimeter of the sealing contour through at least one gap (note gap from Figs. 2-3 between 52 and 25), wherein the at least one support projection is vertically parallel to at least a portion of the inner perimeter of the sealing contour (Fig. 3); the at least one support projection extending from a lower plate of the block (Fig. 3); the at least one support projection supporting a discharge valve stopper (50, col. 4, lines 50-51); the at least one support projection possessing mechanical resilience (Fig. 3, Examiner noting that resilience is required for elements 52 to press upon 50); wherein the at least one support projection, during maximum mechanical deformation of the at least one support projection, remains spaced from the sealing contour through the at least one gap (Figs. 2-3, Examiner noting that elements 52 will remain fixed even when acted upon by forces via 50 and maintain the gaps around itself shown in Figs. 2-3); wherein the at least one support projection is contained between one side of the inner perimeter of the sealing contour and the at least one support extension defined in the sealing contour (Fig. 2); and wherein the at least one support projection defines at least one flat top column (Figs. 2-3, noting especially that the elements 52 have a flat top in the sense that they are smooth and planar) supporting an edge (note edge of 50 upon 52) of the discharge valve stopper.
Claim 2:  Paget further discloses that the at least one support projection includes two support projections (Figs. 2-3, note two projections 52) spaced from all sides of the inner perimeter of the sealing contour through the at least one gap and spaced from each other through another gap (Figs. 2-3, Examiner noting the big gap between 52 and 25 and the minor gap/notch between 52 and 48).
Claim 6:  Paget further discloses that the separation of the at least one support projection from the sealing contour through the at least one gap reduces the transmission of stress to other joint regions, the other joint regions being subjected to a lower physical deformation (Figs. 2-3, Examiner noting that the lack of material to transmit forces around the projections will reduce the transmission of stress to other joints, focusing the stress upon the support projection).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746